Citation Nr: 1136604	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  10-13 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1953 to April 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This case was previously before the Board in March 2011, at which point the case was remanded for further development.  At that time, the issue of service connection for tinnitus was also before the Board.  However, service connection was granted for tinnitus upon remand, which is a full grant of the benefit sought on appeal.  See August 2011 rating decision.  Further, a jurisdiction-conferring notice of disagreement as to the downstream elements of effective date or compensation level has not been received.  As such, the issue of tinnitus is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

As discussed below, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand instructions concerning hearing loss and, therefore, a further remand is not required under Stegall v. West, 11 Vet. App. 268 (1998).  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The weight of the evidence does not establish that the current hearing loss disability was incurred or aggravated as a result of any noise exposure during service, that there was compensable hearing loss within one year after separation from service, or that there were continuous symptoms of hearing loss since service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met on a direct or presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in August 2008, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate his claim, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  No further notice is required.

Concerning the duty to assist, the Veteran's service treatment records have been obtained and considered.  There is no indication that he receives any benefits from the Social Security Administration pertaining to his claimed disability.  Further, the Veteran was afforded VA audiological examinations in an attempt to substantiate his claim.  The Veteran asserted that his initial examination, conducted in October 2009, was inadequate because the examiner was unable to offer an opinion without resorting speculation.  In the prior remand, the Board directed the AOJ to provide another VA examination, and for the examiner to render an etiological opinion, or explain why an opinion could not be offered without resorting to speculation.  

The Veteran was afforded another VA audiological examination in April 2011, and the examiner again stated that an opinion as to the etiology of the hearing loss was not possible with resorting to speculation, providing a rationale for such conclusion based on all procurable and assembled evidence.  See Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010) (stating that VA's duty to assist in substantiating a claim does not extend to requiring a VA examiner to render an opinion beyond what may reasonably be concluded from the procurable medical evidence).  Thereafter, the AOJ returned the claims file to the same examiner and, in a June 2011 addendum report, the examiner opined that the Veteran's hearing loss was not likely related to in-service noise exposure, upon further review of the claims file.  The examiner provided a well-reasoned rationale for this conclusion, as will be discussed further in the analysis section.  Moreover, neither the Veteran nor his representative has argued that the most recent VA examination or addendum report is inadequate for adjudication purposes.  As such, the most recent VA examination is adequate for a fair adjudication, and the prior remand directive has been substantially completed.

The Board notes that no post-service treatment records have been associated with the claims file.  Although the two VA examiners indicated that medical records were reviewed, they only referenced audiological findings in the service treatment records.  To the extent that any post-service VA or private treatment records may remain outstanding, the Board finds that their absence does not result in any prejudice to the Veteran.  In this regard, the currently available evidence establishes a current bilateral hearing loss disability, and the Veteran has not claimed that any provider has told him that his hearing loss is related to service.  Further, there is no indication that any such records would establish a compensable hearing loss within one year following service, or continuous symptomatology since service.  Rather, the Veteran has never claimed to have had symptoms of hearing loss during service or continuously since that time, and he expressly stated during the 2011 VA examination that he first noticed hearing loss approximately 2 years earlier.  As such, there is no indication that any possibly outstanding records would help substantiate the Veteran's claim.  Moreover, the Veteran has not identified or authorized VA to obtain any post-service treatment records.    

For the foregoing reasons, the Board finds that the AOJ substantially complied with the remand instructions.  See D'Aries, 22 Vet. App. at 106.  Further, in the circumstances of this case, another remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim at this time.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

In addition, certain chronic diseases, including organic diseases of the nervous system (such as sensorineural hearing loss), will be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent within one year after separation from service, even if there is no evidence of such disease during service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Where a condition is noted during service (or within the applicable presumptive period) but is not chronic, service connection may be granted only where there is continuity of symptomatology after separation from service.  38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the Veteran contends that his current hearing loss is due to hazardous noise exposure while performing refueling duties on aircraft on the flight line during service.  See, e.g., July 2008 claim; November 2009 statements. 

There is no documentation of any noise exposure in the Veteran's service records.  However, the Veteran is competent to report noise exposure, as this is issue is factual in nature and is observable by his own senses.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Barr, 21 Vet. App. at 307-08.  In addition, his Report of Transfer or Discharge (DD Form 214) confirms that he worked as a petroleum supply specialist in the Air Force.  Further, the Veteran has been granted service connection for tinnitus based on such reported noise exposure.  As such, resolving all reasonable doubt in the Veteran's favor, in-service noise exposure is established.

Nevertheless, the evidence must still demonstrate a disability as a result of such in-service noise exposure.  Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Here, the Veteran had puretone thresholds greater than 40 decibels at multiple levels bilaterally during both the October 2009 and April 2011 examinations, as well as speech recognition scores well below 94 percent bilaterally.  Therefore, a current bilateral hearing loss disability has been established.  See 38 C.F.R. § 3.385.  

Concerning etiology, the Veteran's service treatment records reflect no complaints, treatment, or diagnosis of hearing loss, and the separation examination showed hearing of 15/15 decibels on a whisper test.  The Board notes that the Veteran has argued that this examination is unreliable for determining whether there is high frequency hearing loss, and the VA examiners have acknowledged this fact.  Further, it is not necessary to meet VA's criteria for a hearing loss disability during service to warrant service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  

However, the Veteran has not reported symptoms of hearing loss during service, within one year following service, or continuously since service.  Rather, during the October 2009 VA examination, he reported some hearing loss that was gradually getting worse, without specifying a time frame.  During the April 2011 VA examination, the Veteran expressly stated that his hearing loss had been present for the past couple of years, and he believed it was getting worse because he was having more difficulty understanding conversation.  In contrast, the Veteran reported having tinnitus continuously since shortly after his release from active duty service, or in the 1950's.  See October 2009 and April 2011 examination reports.

Accordingly, the evidence of record does not establish a hearing loss disability during service, to a compensable degree within one year following separation from service, or continuity of symptomatology since service.  Therefore, service connection may not be granted for chronic disability on a presumptive basis or based on continuity of symptomatology.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

The Board has considered the Veteran's assertions that his current hearing loss is due to in-service noise exposure.  However, he is not competent to testify as to the etiology of his hearing loss because this question requires specialized knowledge, training, or experience due to the complex nature of the nervous system.  See Barr, 21 Vet. App. at 308; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Veteran has not submitted any medical evidence linking his current hearing loss to service, and neither of the VA examiners has linked the current disability to service.  

Rather, the October 2009 VA examiner stated that she could not present an opinion as to the etiology of the hearing loss without resorting to mere speculation, after considering the whisper tests during service, the Veteran's reports of noise exposure during service, and the degree of the current hearing loss disability.  

Similarly, in the April 2011 report, the most recent VA examiner stated that it is "possible" that the noise of the flight line, without hearing protection, could have caused the Veteran's current hearing loss, but it would be speculating to say that it did.  She reasoned that there was no documentation to support onset of hearing loss in the military, and the Veteran reported that hearing loss began within the past couple of years.  The examiner noted that he had been exposed to some recreational noise from hunting, and he was certainly older than he used to be, so aging and non-military noise exposure could be a factor in his hearing loss.  In this regard, the Board notes that the Veteran reported hunting in the distant past without hearing protection during the April 2011 examination.  He was over 75 years old when he filed his claim for hearing loss (and reported noticing symptoms of hearing loss).  

In the June 2011 addendum report, after further review of the claims file, the most recent VA examiner further noted that there was little information between the Veteran's discharge from service in 1957 and the present time to identify whether he had any bona fide hearing loss as a result of noise exposure during service.  The examiner stated that, while the level of sensorineural hearing may not be completely valid based on the whisper audiograms done during service, what is valid is that the 15 decibel speech range was essentially confirmed at that point.  She stated that this is important inasmuch as the recent audiograms in conducted 2009 and 2011 demonstrate both high frequency and speech range loss, which strongly suggests that the speech range was lost in the interim period of time from 1957 to the present.  In conclusion, the examiner opined that the Veteran's hearing loss was not the result of noise exposure during service but, rather, was acquired over a period of time between discharge from the military to the present time.

In summary, while the Veteran had hazardous noise exposure during service, the weight of the evidence does not demonstrate any symptoms of hearing loss during service, to a compensable degree within one year following service, or continuous symptoms of hearing loss since service.  Further, there is no medical evidence of record demonstrating that any current hearing loss was incurred or aggravated as a result of service.  Although the April 2011 examiner stated that it was "possible" that in-service exposure could have led to hearing loss, the mere possibility of a relationship is insufficient to establish entitlement to service connection.  Stegman v. Derwinski, 3 Vet. App. 228, 230   (1992).  Therefore, service connection is not warranted for hearing loss on a direct basis or presumptive basis, to include based on continuity of symptomatology.  See 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.  As the preponderance of the evidence is against service connection, the benefit of the doubt doctrine is inapplicable and the claim must be denied.  38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


